Action under a life insurance policy to recover double indemnity for accidental death by carbon monoxide poisoning. Appeal from judgment dismissing complaint at close of plaintiff’s case. Judgment affirmed, with costs. No opinion. Kapper, Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a new trial upon the ground that plaintiff’s Exhibit 1 for identification should have been admitted in evidence upon proof that it had been delivered to assured during negotiations prior to the delivery of the policy, to show what the parties meant by the word “ gas.” That word a general as well as a limited meaning. One definition (Standard Dict.) is "An aeriform mixture used as illuminant or fuel.” It is such a gas that many have in mind when speaking of death by gas. The word being ambiguous, prior negotiations may be proved to show the meaning intended.